Per Curiam : The plaintiff in error filed its bill in the Superior Court of Cook county, to restrain the defendant in error,- a justice of the peace, from entering any judgment against the plaintiff in error as a garnishee in an attachment suit before the justice. The plaintiff in error had been summoned as a garnishee in the attachment suit, and a judgment had been entered in such suit against the debtor, the defendant in the suit, for the sum of $38.83. The ground upon which the injunction was asked, was, that at the time of the service of the garnishee summons there was not paid to the plaintiff in error the sum of one dollar and the requisite mileage, as required by section 4, chapter 62, entitled “Garnishment.” (Laws of 1881, p. 84.) The Superior Court granted the relief prayed, and the Appellate Court for the First District, on appeal, reversed the decree. This writ of error, prosecuted from the judgment of the Appellate Court, must be dismissed for the want of jurisdiction in this court to entertain the writ, the sum or value in controversy being less than $1000. Writ of error dismissed.